   Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 1 of 7 PageID #:1315



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES ex rel. ROGER B.
SCHAGRIN and ROGER B. SCHAGRIN, PC,
doing business as SCHAGRIN
ASSOCIATES,                                       No. 14 C 9125

              Plaintiffs,                         Judge Thomas M. Durkin

       v.

LDR INDUSTRIES, LLC; GB HOLDINGS,
INC.; LARRY GREENSPON; and DENNIS
GREENSPON,

              Defendants.

                        MEMORANDUM OPINION AND ORDER

      Defendants manufactured and imported steel pipe from China. Relators, Roger

Schagrin and his law firm, allege that Defendants misclassified the pipe to avoid

paying certain customs duties. Relators claim that this worked a fraud against the

federal government in violation of the False Claims Act.

      On November 20, 2018, the Court granted Defendants’ motion to dismiss. The

Court “agree[d] with Relators’ theory of the case to the extent that if the Greenspons

knew that LDR—the company they owned and managed—was not paying customs

duties, they can be liable under the False Claims Act for failing to rectify the

situation.” R. 78 at 14 (United States ex rel. Schagrin v. LDR Indus., LLC, 2018 WL

6064699, at *6 (N.D. Ill. Nov. 20, 2018)). But the Court held that Relators had failed

to allege facts “that the Greenspons were sufficiently experienced in the industry”

such that the Court might infer that the Greenspons knew about or at least could
     Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 2 of 7 PageID #:1316



“apprehend the ‘obviousness’ of the customs violations.” R. 78 at 16. The Court

dismissed the complaint without prejudice to permit Relators the chance to replead.

       Relators filed a second amended complaint in an attempt to cure the

deficiencies the Court identified in the prior complaint. R. 86. Defendants have again

moved to dismiss for failure to state a claim. R. 90. That motion is denied in part and

granted in part.

I.     Plausibility

       As the Court held in its prior opinion, what is needed for Plaintiffs’ claims to

survive a motion to dismiss are plausible allegations that the Greenspons knew about

the alleged fraud. Plaintiffs have supplied several additional allegations that

plausibly establish that the Greenspons had intimate knowledge of LDR’s business

and the relevant industry, and by extension establish their knowledge of the fraud in

this case:

            a former LDR employee describes the Greenspons as having “controlled

             every aspect of LDR’s business,” R. 86 ¶ 52;

            when LDR was sold as a part of bankruptcy proceedings, the Greenspons

             entered into non-competition and consulting agreements with the buyer

             and agreed “to provide for assistance [to the buyer] in connection with the

             continued operation of the business, transition assistance with suppliers

             and customers, and minimizing any disruption in the operation of the

             business,” R. 86-1 at 23 (¶ 17);




                                                2
   Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 3 of 7 PageID #:1317



         Larry Greenspon submitted an affidavit in a proceeding before the U.S.

          International Trade Commission, in which he rendered an opinion based on

          his experience at LDR about whether “pipe fittings” imported from China

          “compete with U.S.-made . . . pipe fittings,” R. 86-1 at 15-16;

         in that same affidavit, Larry Greenspon described LDR as a “family owned

          business,” R. 86-1 at 15; and

         as of September 2014, LDR employed 90 people and had annual net sales

          of $65 million, see R. 86-1 at 124-25 (pp. 3-4 ¶¶ 10, 14), as compared with

          another Chicago-based competitor that employs approximately 2,300

          people and has net sales of $2.6 billion, see R. 86 ¶ 50.

      These allegations demonstrate that the Greenspons were actively managing

LDR and were experienced in the business of importing pipe from China. Considering

this level of involvement, industry experience, and that LDR is a relatively small

company, it is plausible that the Greenspons knew about LDR’s customs violations.

      Defendants focus on Plaintiffs’ failure to make specific allegations regarding

the Greenspons’ conduct with respect to payment of customs duties, particularly

during the time period relevant to this case. But specificity is not the standard.

Rather, the allegations in the complaint must permit the Court plausibly to infer

Defendants’ liability. The new allegations discussed above plausibly demonstrate

that the Greenspons were intimately involved in LDR’s business, including its

business importing pipe from China. That involvement, combined with their complete




                                           3
      Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 4 of 7 PageID #:1318



control of the company, is sufficient to plead knowledge and causation, hence liability.

See R. 78 at 12-14 (citing cases).

        Defendants note that Plaintiffs’ allegations do not exclude the plausibility of

an alternative scenario in which the Greenspons did not have knowledge of the fraud.

But while alternative scenarios may be so likely as to make a plaintiff’s account of

the facts implausible, the mere existence of a plausible scenario in which a defendant

is not liable does not undermine the plausibility of every other alternative in which

the defendant is liable. And courts may not weigh plausible alternatives under Rule

a 12(b)(6). If a plaintiff makes a plausible claim, the plaintiff has satisfied Rule

12(b)(6), regardless of the existence of other plausible scenarios.

II.     Alter Ego

        Plaintiffs also claim that the Greenspons are liable for LDR’s fraud through

alter ego liability. Alter ego liability requires plausible allegations both that LDR was

the Greenspons’ “instrumentality” and that using LDR as an instrumentality caused

a “fraud or injustice.” In the November 20 opinion, the Court noted that Relators had

plausibly alleged “that LDR was the Greenspons’ instrumentality,” but failed to

allege “fraud or injustice.” R. 78 at 20-21.

        In the second amended complaint, Relators have plausibly alleged that the

Greenspons knew about LDR’s customs violations. This knowledge, combined with

Relators’ earlier allegation that “the Greenspons siphon[ed] off LDR’s ill-gotten

profits from avoiding customs duties payments,” demonstrates fraud or injustice. See




                                               4
      Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 5 of 7 PageID #:1319



R. 78 at 21. Thus, Relators’ alternative theory of liability based on alter ego

allegations remains in the case.

III.    Conspiracy

        Relators also claim the Greenspons have liability under a conspiracy theory.

The Court rejected this theory in its November 20 opinion citing the “intracorporate

conspiracy doctrine,” see R. 78 at 18 n.1, which generally “bars conspiracy claims

wherein the alleged conspirators are either a parent corporation and its wholly-owned

subsidiaries, a corporation and its employees, or the co-employees of a corporation.”

United States ex rel. Chilcott v. KBR, Inc., 2013 WL 5781660, at *10 (C.D. Ill. Oct. 25,

2013) (citing cases). As Relators have plausibly alleged direct liability and alter ego

liability, it is unnecessary for the Court to address the scope of the intracorporate

conspiracy doctrine as it relates to this case. Should discovery bring direct or alter

ego liability into question, the Court will address the potential for conspiracy

liability—and the effect of the intracorporate conspiracy doctrine—at summary

judgment or as necessary for trial. Allowing the conspiracy claim to remain will not

materially change the scope of discovery in this case, if at all. For now, the conspiracy

claim remains.

IV.     Claims Against LDR

        The Court dismissed Relators’ claims against LDR because “Relators concede

that the government has released its claims against LDR in [LDR’s] bankruptcy

proceeding.” R. 78 at 21 (citing R. 50 at 10). Relators argued that “LDR should remain

in the case as a defendant because they ‘are not seeking to recover damages from



                                           5
     Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 6 of 7 PageID #:1320



LDR,’ but ‘seek only a determination of LDR’s liability.’” R. 78 at 22 (citing R. 50 at

10). Relators make the same argument on this motion but cite no authority in

support. See R. 93 at 20.

       As discussed in the November 20 opinion, “liability under the False Claims Act

is determined on a person by person basis.” R. 78 at 22. The Court does not see how

a judgment against LDR is necessary to establish the liability of the Greenspons

(and/or GB Holdings, the Greenspons’ wholly owned LLC) in this case. The potential

for a finding by the Court that LDR failed to pay customs duties might be a basis to

find that LDR is a necessary party under Federal Rule of Civil Procedure 19. But that

would be a reason for LDR or the government (which could theoretically have

additional claims against LDR) to insist that LDR be party to this case. LDR actively

seeks dismissal, and the government hasn’t expressed a position on this issue.

       Since Relators haven’t identified a reason for LDR to be a party to this case,

the Court will dismiss LDR without prejudice should LDR’s presence in the case be

necessary for Relators to establish liability or to be awarded relief. If the Greenspons

believe that LDR’s presence as a party is necessary for the claims to proceed against

them, they should raise that argument promptly or the Court will consider it waived.

V.     Standing

       Lastly, Defendants argue that Relators lack standing because: the government

settled its claims against LDR for failure to pay customs duties; Defendants are only

alleged to have injured the government through LDR’s failure to pay customs duties;

and standing under the False Claims Act is derivative of injury to the government.



                                           6
   Case: 1:14-cv-09125 Document #: 96 Filed: 03/19/19 Page 7 of 7 PageID #:1321



Defendants argue that the money LDR paid to the government constituted “full and

complete satisfaction” of LDR’s “obligations for all Claims held by Customs.” R. 95 at

14. This agreement, however, satisfies only LDR’s liability by both (1) its express

terms, and (2) the fact that the Greenspons and GB Holdings were not parties to the

agreement.

        Relators concede that the settlement amount will offset any recovery they

achieve in this case. See R. 93 at 24 (they seek only damages “sustained by the United

States for which it has not already been compensated”). But they have sufficiently

alleged that there is additional recovery available beyond LDR’s settlement payment.

Thus, Relators have standing to proceed.

                                     Conclusion

        Defendants’ motion to dismiss, R. 90, is denied in part in accordance with this

opinion. The motion is granted to the extent that the claims against LDR are

dismissed without prejudice. The parties should confer regarding discovery and, if

possible, be prepared to propose a schedule to the Court at the hearing on March 20,

2019.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: March 19, 2019




                                           7
